Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,702,618 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS OF ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to submission and acceptance of the terminal disclaimer as discussed in paragraph 2 above which overcomes the last remaining rejection in this application. See also examiner’s statement of reasons for allowance in paragraph 7 on pp. 4-5 of Office Action mailed 3/16/2022. In addition, see also examiner’s statement of reasons for allowance in paragraph 13 on p. 7 of Office Action mailed 11/20/2019 and in paragraph 3 on pp. 2-3 of Notice of Allowance mailed 3/02/2020 in parent application 15/633,121 now Patent No. 10,702,618.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799